O’NIELL, J.
The plaintiff appeals from a judgment dismissing her suit for want of a valid service of citation. The object of the suit was to have decreed null and void two transfers or assignments made by the plaintiff of insurance policies on the life of her husband, payable to her. The facts and issues presented are the same as in the case of the husband, George P. Bolton v. Peter W. Rouss et al., No. 21674, 80 South. 226, ante, p. 134, decided to-day.
Por the reasons given in that case, the judgment is affirmed.